Citation Nr: 0014310	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher evaluation for service-
connected recurrent systemic sebaceous cysts, current rated 
30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from March 1978 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted entitlement 
to service connection for recurrent systemic sebaceous cysts 
and assigned a 30 percent evaluation.  A notice of 
disagreement was received in December 1998, a statement of 
the case was issued in January 1999, and a substantive appeal 
was received in May 1999.  Personal hearings were scheduled 
at the veteran's request, but the record shows that the 
scheduled hearings were canceled. 


FINDING OF FACT

The veteran's service-connected recurrent systemic sebaceous 
cysts is manifested by recurrent extensive involvement of 
various areas of the body and periodic ulceration more nearly 
approximating an exceptionally repugnant disability picture.  


CONCLUSION OF LAW

The criteria for entitlement to assignment of a 50 percent 
disability evaluation for service-connected recurrent 
systemic sebaceous cysts have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.7, Diagnostic Code 7806 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds the veteran's claim 
for a higher rating to be well-grounded.  38 U.S.C.A. 
§ 5107(a).  Further, the Board believes the record as it 
stands allows for equitable review of the appeal and that no 
further action is necessary to meet the duty to assist the 
veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  

A review of the veteran's medical records reveals repeated 
medical treatment for his systemic cysts disability.  Records 
document lancing of certain cysts as well as numerous 
surgical procedures to remove certain cysts, and service 
connection has been granted for two scars resulting from such 
procedures.  Other records document periods of drainage.  Of 
record are color photographs of the veteran's face and neck 
which show scars as well as what appear to be several cysts.  
The Board notes that medical records show involvement of 
various parts of the body, including the scalp, face, neck, 
chest, and abdomen.  

The veteran's disability is currently rated as 30 percent 
disabling under the provisions of Diagnostic Codes 7806, 7819 
which provide that benign skin growths be rated as eczema.  
Under Code 7806 for eczema, a 30 percent rating is warranted 
where there is exudation or itching constant, extensive 
lesions, or marked disfigurement.  The next higher rating 
(and highest available under this Code) of 50 percent is for 
application where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

While most recent medical examination did not reveal any 
ulceration, it appears that the veteran's skin disability is 
manifested by periodic increases in severity.  The totality 
of the medical evidence supports the veteran's assertion that 
his skin growths are recurrent in nature and that many 
growths require excision.  After viewing the photographs of 
the veteran's face, the Board does not feel that those 
pictures alone show an exceptionally repugnant condition.  
The disfigurement due to the growths (and not considering the 
scars which are separately rated) may be marked in degree, 
but the current 30 percent rating contemplates marked 
disfigurement.  However, when the Board considers the overall 
involvement, including the head area as well as the chest and 
abdomen (as well as other evidence of past involvement of the 
arms, legs, and buttocks), a question arises as to whether 
the extensive nature of the involvement coupled with the 
periodic ulceration might more nearly approximate the 
disability picture for a 50 percent rating under Code 7806.  
By law, all reasonable doubt must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  Accordingly, the 
Board finds that by application of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 4.7, assignment of a 50 percent evaluation is 
warranted in this particular case.  

The Board notes that the appeal arises from a rating decision 
which by its own language granted service connection for the 
skin disability in issue (although disability described as 
chest boils had previously been service-connected).  
Therefore, it would appear that the provisions of Fenderson 
v. West, 12 Vet.App. 119 (1999) regarding staged ratings must 
be considered.  However, in the present case, the Board finds 
that the evidence supports a findings that a 50 percent 
rating is warranted for the entire period beginning May 30, 
1997, the effective date for the grant of service connection 
for recurrent systemic sebaceous cysts.

A 50 percent evaluation is the highest available under Code 
7806, and no other pertinent diagnostic criteria allow for a 
higher rating.  While the most repugnant conditions may be 
submitted for central office rating, the veteran's skin 
disability picture is not, in the Board's view, of such 
degree so as to warrant such submission.  


ORDER

Entitlement to assignment of a 50 percent evaluation for 
service-connected recurrent systemic sebaceous cysts is 
warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

